Citation Nr: 0000664	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  97-31 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to September 
1988. 

The issue of entitlement to service connection for a right 
ankle disorder was previously before the Nashville, 
Tennessee, Department of Veterans Affairs (VA), Regional 
Office (RO), which found that the veteran had suffered from 
an acute right ankle injury in service which had resolved 
without residual disability by his separation.

This appeal arose from an August 1997 rating decision of the 
Nashville, Tennessee RO, which denied entitlement to service 
connection for right shoulder and right knee disabilities, 
and which also found that no new and material evidence had 
been submitted to reopen the claim for service connection for 
a right ankle disability.  In March 1998, the veteran 
testified at a personal hearing; he was notified via 
September 1998 and August 1999 supplemental statements of the 
case of the continued denials of his claims.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from right shoulder or right knee 
disabilities which can be related to his period of service.

2.  The RO denied entitlement to service connection for a 
right ankle disability in June 1994.

3.  Additional evidence since that time fails to show that 
any subsequently diagnosed right ankle disorder is related to 
his period of service.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of well grounded 
claims for service connection for right shoulder and right 
knee disorders.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303(b), 3.306 (1999).

2.  Evidence received since the RO denied entitlement to 
service connection for a right ankle disability in 1994 is 
not new and material, so that the claim is not reopened, and 
the June 1994 decision of the RO is final.  38 U.S.C.A. 
§§ 1131, 5107(a), 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for right shoulder 
and right knee disorders

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.



FACTS

Right shoulder

The veteran's service medical records included a negative 
entrance examination performed in December 1978.  On October 
20, 1987, he reported that he had hurt his right shoulder 
playing football.  He was tender over the right 
acromioclavicular joint, although there was no obvious 
deformity.  An x-ray revealed no evidence of a fracture.  The 
assessment was sprained right shoulder.  During the August 
1988 separation examination, he denied experiencing a painful 
or "trick" shoulder.  The objective examination was 
negative.

In February 1994, the veteran was hospitalized at a private 
facility for drug and alcohol treatment.  During his stay, he 
referred to right shoulder pain that had been present for 
days.  He stated his belief that he might have injured it at 
work after lifting some heavy objects.  

Private outpatient treatment records indicated that the 
veteran was seen on March 21, 1996 with complaints of a sore 
right shoulder.  Palpation revealed some soreness, but he was 
not in acute pain.  There was pain anteriorly on rotation and 
posteriorly on internal rotation.  He also displayed 
limitation of abduction of the right arm.  The assessment was 
partially frozen shoulder.  On April 5, he was able to take 
the arm through the range of motion, but there was a lot of 
apprehension on abduction and external rotation.  He 
displayed good strength.  The diagnosis was rotator cuff 
syndrome with instability.  An x-ray revealed minimal bony 
irregularity where the supraspinatus tendon attached to the 
humeral head.  The shoulder joint had some crepitation on 
June 5; the examiner noted that his complaints were more 
severe than the objective evidence appeared to warrant.  

A private examination was conducted of the veteran in March 
1997.  He indicated that he had hurt his shoulder in 1994 
while playing softball.  He was tender over the acromion and 
he had 160 degrees of forward flexion and 150 degrees of 
abduction.  The impingement sign was positive.  The diagnosis 
was right rotator cuff tendonitis.  On July 25, 1997, the 
veteran underwent surgery for the repair of a rotator cuff 
tear and for Grade IV chondromalacia of the humeral head with 
instability.  The diagnosis was status post arthroscopy, 
acromioplasty, rotator cuff repair and thermal assisted 
capsular shift.

In March 1998, the veteran testified at a personal hearing.  
He indicated that his shoulder problems had begun in 1982 
while playing softball.  He stated that he had not mentioned 
it at the time of his separation because he was being 
pressured to get out of the military.  While he reportedly 
had shoulder complaints during the one year period after his 
discharge, he admitted that he had not received any treatment 
(he indicated that he had not had any insurance).  Currently, 
he stated that he cannot lift more than 15 to 20 pounds and 
is not able to raise his right arm over his head.  


Right knee

The veteran's service medical records included the December 
1978 entrance examination, which noted an injury to the right 
knee in 1977.  He indicated that it had been swollen for 
about a month; he denied having received any medical care at 
the time.  The objective examination was within normal 
limits.  On January 22, 1981, he reported intermittent 
trouble with the right knee.  The objective examination found 
no effusion, full range of motion and no point margin 
tenderness.  There was no pain on forced rotation or on varus 
or valgus stress.  The Drawer and McMurray's signs were 
negative.  There was no crepitation and he was 
neurovascularly intact.  An x-ray was normal.  On November 
11, 1982, he again complained of knee pain.  There was no 
swelling, erythema, crepitus or tenderness present.  On 
August 15, 1983, he reported experiencing morning stiffness, 
which would feel better after a shower or later in the day.  
There was no swelling or discoloration and range of motion 
and strength were good.  The joint was stable and there was 
no tenderness to palpation.  The assessment was normal 
examination.  On November 18, 1984, he twisted the right knee 
while playing softball.  He displayed full range of motion 
with little pain.  The ligaments were intact and there was no 
pain on varus/valgus stress.  No joint line tenderness was 
present and an x-ray was negative.  The assessment was stress 
injury, no ligament injury.  On April 12, 1988, he slipped, 
striking his knee on some furniture.  There was minimal 
swelling below the knee and positive tenderness over the 
tibial tubercle.  An x-ray was negative.  The assessment was 
contusion.  At the time of the August 1988 separation 
examination, he denied the existence of a "trick" or locked 
knee.  The examination was normal.

In April 1996, the veteran was seen on an outpatient basis 
with complaints of a painful knee, which he said he had 
originally injured in 1977.  There was crepitation on motion 
of the knee and some mild effusion might have been present.  
There was also some medial joint line tenderness.  The 
diagnosis was traumatic arthritis of the knee.  An x-ray 
obtained on April 5, showed spurring of one of the tibial 
eminences on the medial side with very small osteophytes.  He 
was referred for physical therapy, which he quit in June 1996 
because he indicated that it was making his knee worse.  The 
examiner felt that he might be magnifying his complaints.  

The veteran was examined by a private physician in March 
1997.  He again noted that he had first injured his knee in 
1977; he stated that it had been unstable ever since.  There 
was effusion, but there was no varus/valgus laxity.  The 
Lachman's, pivot shift and Drawer signs were negative; the 
McMurray's sign was positive.  He also displayed medial joint 
line tenderness.  The diagnosis was probable medial meniscus 
tear.  On April 3, 1997, he underwent partial lateral 
meniscectomy, loose body removal and abrasion arthroplasty 
for Grade II chondromalacia of the lateral femoral condyle, 
Grade II chondromalacia of the trochlea and Grade IV 
chondromalacia of the lateral tibial plateau.  

The veteran testified at a personal hearing in March 1998.  
He indicated that he had strained his knee prior to service, 
but that this had resolved by his entrance onto active duty.  
He reported that his knee had begun to bother him after he 
had strained it in 1984.  He stated that he had not mentioned 
his knee at the time of his separation from service because 
he was being pressured to leave the military.  He also 
indicated that he had been bothered with knee problems during 
the first year following his separation, although he admitted 
that he had never sought any treatment.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

Right shoulder

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

In the instant case, it is noted that the veteran did 
complain of right shoulder pain in service after playing 
football.  A sprained shoulder was diagnosed.  Therefore, it 
would appear from this evidence that there was an injury in 
service, thus satisfying one element of the Caluza test for 
well groundedness.  The evidence also suggests the presence 
of a current disability, that is, impingement syndrome with 
instability.  However, the question arises as to whether the 
injury noted in service resulted in the development of a 
"chronic" condition.  After a careful review of the 
evidence of record, it is found that the objective evidence 
argues against a finding of chronicity.  This evidence 
revealed one complaint of a sore shoulder in October 1987.  
No further complaints were made during the remainder of his 
service and he specifically denied any shoulder complaints at 
the time of the August 1988 separation examination.  
Moreover, there was no indication of any treatment for 
shoulder problems between his date of discharge from service 
in 1988 and the complaints noted during a February 1994 
private hospitalization of shoulder pain (which he attributed 
to heavy lifting at work).  Clearly, the silence of these 
records argues against a finding of chronicity.  While the 
veteran can attest to symptoms, he is not qualified, as a 
layperson, to render an opinion as to the cause of these 
symptoms, nor is he competent to state that the acute injury 
noted in service resulted in the development of a chronic 
disability.  Such opinions require medical expertise, which 
the veteran does not possess.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case, which indicated that a condition 
(right shoulder complaints) was noted in service and which 
included his testimony concerning continuity of 
symptomatology after service, does not include competent 
evidence relating the veteran's present right shoulder 
impingement syndrome to that symptomatology.  Clearly, 
medical expertise would be required to relate his present 
impingement syndrome to his reported post-service symptoms.  
However, no such expert opinion has been provided.  
Therefore, it is found that his claim for service connection 
for a right shoulder disorder is not well grounded.


Right knee

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1999).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (1999).

In the instant case, the record leaves no doubt that the 
veteran injured his right knee in 1977, prior to his service.  
The evidence also indicated that he now has some spurring and 
osteophytes in the knee joint and has undergone surgery for 
chondromalacia.  However, he has presented no objective 
evidence that would establish that the right knee underlying 
pathology increased in severity during service.  While the 
veteran has made such an allegation, he is not competent, as 
a layperson, to render any opinion which requires medical 
expertise.  See Espiritu, supra.  Therefore, it is found that 
he has not presented evidence of a well grounded claim for 
service connection for a right knee disability.


The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).



II.  Whether new and material evidence 
has been presented to reopen a claim of 
entitlement to service connection for a 
right ankle disability

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).

The evidence which was of record when the RO considered this 
issue in June 1994 will be briefly summarized.  The veteran's 
service medical records included a normal entrance 
examination conducted in December 1978.  On February 22, 
1981, he reported that he had hurt his ankle when he had 
fallen from a second floor ledge.  The objective examination 
noted marked swelling of the right ankle with tenderness 
medially and laterally.  He was neurovascularly intact.  An 
x-ray showed no evidence of a fracture.  The diagnosis was 
marked ankle sprain.  On November 19, 1982, he complained of 
aching of the right ankle.  There was no swelling or erythema 
present.  The diagnosis was probable degenerative joint 
disease (DJD).  During the August 1988 separation examination 
he denied any trouble with his ankle and the musculoskeletal 
evaluation was within normal limits.

The evidence received since the June 1994 denial included 
private outpatient treatment records developed between March 
and October 1996.  On April 5, he reported that he was tender 
over the anterolateral aspect of both ankles.  There was no 
swelling and range of motion was good.  The diagnosis was 
bilateral unstable ankles.  

The veteran was afforded an examination by a private 
physician in March 1997.  He stated that he had fractured 
both his ankles in 1981.  There was some tenderness over the 
anterior talofib ligament.  There was no indication of 
instability.

In October 1997, a service comrade of the veteran's submitted 
a statement, wherein it was noted that he had been present 
when the veteran had fallen from a second floor window.  He 
injured both ankles, but was never placed in a cast.

The veteran then testified at a personal hearing in March 
1998.  He reiterated that he had fallen from a second floor 
ledge in service.  He stated that he had gone to the 
Emergency room but had been told to return to full duty as 
soon as the swelling went down.  He subsequently went to the 
clinic on various occasions, but he was only given 
medications and returned to duty.  He did not say anything at 
separation because he was being pressured to leave the 
service.  While his ankle had bothered him during the one 
year following service, he admitted that he had never sought 
any treatment.  Finally, he indicated that he had been fired 
from his last employment because he could not stand for eight 
hours.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is "new" but is not "material."  Accordingly, his claim is 
not reopened and the June 1994 decision by the RO remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evidence in this 
case, to include evidence of a current disability, is new in 
that it was presented to establish the existence of a current 
disability that could be related to the injury noted in the 
service medical records.

However, the additional evidence is not "material."  The 
additional evidence must bear directly and substantially upon 
the specific matter under consideration and which by itself 
or in conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
In the instant case, the additional evidence, while showing 
the presence of a right ankle disorder, contains no objective 
proof whatever establishing a link or relationship between 
that current disorder and the acute ankle sprain experienced 
in service.  While the veteran has contended that such a 
relationship exists, he is not competent, as a layperson, to 
render an opinion as to medical causation.  See Espiritu, 
supra.  Therefore, a review of this evidence clearly does not 
show that it is so significant that it must be considered in 
order to decide the merits of the claim.  As such, the 
evidence is not "material" and does not serve to reopen his 
claim for service connection for a right ankle disability.


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a right knee disability is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for a right ankle 
disability, the benefit sought on appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

